765 So. 2d 56 (2000)
Francis VAUGHAN, Appellant,
v.
STATE of Florida, Appellee.
No. 99-3907.
District Court of Appeal of Florida, Fourth District.
January 12, 2000.
Francis Vaughan, Boca Raton, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant has appealed a denial of his motion to correct illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a). The issue he has raised is identical to one he raised in a prior rule 3.800(a) motion which was denied on the merits and affirmed without opinion by this court.
The law of the case doctrine applies when the defendant seeks to litigate a specific issue decided on the merits in an earlier post conviction proceeding regarding the legality of the sentence. Raley v. State, 675 So. 2d 170 (Fla. 5th DCA 1996), cause dismissed, 678 So. 2d 1287 (Fla. 1996), appeal dismissed, 683 So. 2d 484 (Fla.1996). Appellant is thus barred from raising the issue he has raised here, which is whether the trial court erred in not giving him credit for time served on probation and community control. We therefore affirm.
WARNER, C.J., KLEIN and TAYLOR, JJ., concur.